Parker, J.
— This cause is before us upon motions of respondent to dismiss the appeals attempted to be taken by the defendants, Magnolia Heights Company, W. H. B. Thomas and wife, and Westmoreland Company, from an order of the.superior court for King county denying their applications for modification of a final foreclosure decree theretofore- rendered against them in that court.
A careful reading of the applications seeking modification of the final decree fails to disclose any grounds for modification as prayed for, other than such as are based upon alleged errors committed by the superior court in the proceedings upon which that final decree rests. -It has-been repeatedly held by this court that an order denying a motion to vacate a final judgment when the motion involves only alleged errors occurring in the cause in which the judgment is rendered is not appealable; but that a review of such errors must be sought in this court by a direct appeal from the final judgment. Sound Inv. Co. v. Fairhaven Land Co., 45 Wash. 262, 88 Pac. 198; State v. Tenney, 63 Wash. 486, 115 Pac. 1080.
*261An application to modify a final decree, based alone upon alleged errors committed by the court in the cause in which the decree was rendered, is the same in principle as an application to vacate a final judgment or decree because of such errors. Each is equally an effort to have reviewed mere errors occurring in the cause, otherwise than by an appeal from the final judgment or decree. If errors could be reviewed by such method, the time limit for taking appeals would be rendered practically ineffectual.
The appeals are dismissed.
Dunbar, C. J., Crow, Mount, and Gose, JJ., concur.